PETERSON, C. J.,
concurring.
I concur in the result. See my concurring opinion in Scovell v. TRK Trans, Inc., 299 Or 679, 705 P2d 1144 (1985), and my dissenting opinion in Beaver v. Pelett, 299 Or 664, 705 P2d 1149 (1985), both decided this date.1
Roberts and Jones, JJ., join in this concurring opinion.

 From the opinions in these three cases, it appears that six of us agree that the state may be liable in contribution; four of us agree that the “contribution plaintiff’ could not, under former ORS 30.275, recover from the state if the injured person fails to give timely notice; and seven of us agree on the extinguishment question.